The facts and law in this case are admirably expressed in the opinion of Vice-Chancellor Bigelow and reported in 137 N.J. Eq. 134.
The covenants in suit as construed in the majority opinion of the court creates a condition of industrial servitude. The limitation upon such agreements has always been that such contracts are enforceable so far only as is necessary for the protection of the employer's property rights. Sternberg v.O'Brien, 48 N.J. Eq. 370. Most manufacturing processes are substantially identical.
The proofs in this case do not disclose that there were any unusual processes followed by the complainant. The majority opinion forbids employment with a competitor. Such a result is most unfortunate because it deprives the employee of the right to use his skill in the only industry he has knowledge of. The logic is that a potter can only work for some one other than a potter, if he can agree not to work for a competitor. Such has not been the law.
The Chief-Justice, Mr. Justice Perskie, and Judges Wells, Rafferty and Dill have asked me to say that they concur in this dissent.
For affirmance — THE CHIEF-JUSTICE, BODINE, PERSKIE, WELLS, RAFFERTY, DILL, JJ. 6.
For reversal — PARKER, CASE, DONGES, HEHER, COLIE, OLIPHANT, FREUND, McGEEHAN, JJ. 8. *Page 107